ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
West Point Apparel Group, Inc.                )      ASBCA No. 57811
                                              )
Under Contract No. SPO 100-06-D-4007          )

APPEARANCE FOR THE APPELLANT:                        Marc Lamer, Esq.
                                                      Kostos and Lamer, P.C.
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Keith Levinson, Esq.
                                                     Kristin Bray, Esq.
                                                     Lynne Georges, Esq.
                                                      Trial Attorneys
                                                      DLA Troop Support
                                                      Philadelphia, PA

                                 ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, the above appeal is dismissed without prejudice
pursuant to Board Rule 30. Unless either party acts to reinstate the appeal within one
year from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 19 February 2014



                                             ~~~  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57811, Appeal of West Point
Apparel Group, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2